                                   Case 19-11574-LSS                                Doc 35           Filed 08/20/19                   Page 1 of 10



                                                           UNITED STATES BANKRUPTCY COURT
                                                                DISTRICT OF DELAWARE


In re Allan                                                                         Case No. 19-11574 (LSS)
                                                                                    Reporting Period: July 17, 2019 - July 31, 2019


                                                 MONTHLY OPERATING REPORT - Individual Debtor(s)
                              File with Court and submit copy to United States Trustee within 20 days after end of month.


Submit copy of report to any official committee appointed in the case.

                                                                                                         Document       Explanation Affidavit/Supplement
DOCUMENTS                                                                             Form No.           Attached        Attached         Attached
Schedule of Cash Receipts and Disbursements                                         MOR-1                   X
  Bank Reconciliation (or copies of debtor's bank reconciliations)                  MOR-1a                  X
                                                                                                                                       None paid during this
   Schedule of Professional Fees Paid                                               MOR-1b                                  X          period
   Copies of bank statements                                                                                 X
   Cash disbursements journals                                                                               X
                                                                                                                                       See schedule of cash
                                                                                                                                       receipts and
Statement of Operations                                                             MOR-2                                   X          disbursements
Balance Sheet                                                                       MOR-3                                   X          See schedules
                                                                                                                                       Debtor is current on all
                                                                                                                                       tax payments and
                                                                                                                                       filings. Debtor has an
                                                                                                                                       extension until October
                                                                                                                                       2019 to file his 2018
Status of Postpetition Taxes                                                        MOR-4                                   X          tax return.
  Copies of IRS Form 6123 or payment receipt                                                                                X          Not applicable
                                                                                                                                       None filed during
   Copies of tax returns filed during reporting period                                                                      X          reporting period
                                                                                                                                       All post-petition debts
Summary of Unpaid Postpetition Debts                                                MOR-4                                   X          are current
                                                                                                                                       All post-petition debts
  Listing of aged accounts payable                                                  MOR-4                                   X          are current
Accounts Receivable Reconciliation and Aging                                        MOR-5                                   X          Not applicable
Debtor Questionnaire                                                                MOR-5                    X


I declare under penalty of perjury (28 U.S.C. Section 1746) that this
report and the attached documents
are true and correct to the best of my knowledge and belief.


/s/ Donald M. Allan                                                                 8/20/2019
Signature of Debtor                                                                 Date


_______________________________________
Signature of Joint Debtor                                                           Date


_______________________________________
Signature of Authorized Individual*                                                 Date


_______________________________________
                                                                                    Authorized
Printed Name of Authorized Individual                                               Individual



*Authorized individual must be an officer, director or shareholder if debtor is a
corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.




                                                                                                                                                                    MOR
                                                                                                                                                                  (04/07)
                                      Case 19-11574-LSS                Doc 35            Filed 08/20/19                 Page 2 of 10



In re Allan
                             Debtor
                                         CASH RECEIPTS AND DISBURSEMENTS - Individual Debtor(s)
Amounts reported should be per the debtor's books / checkbook, not the bank statement. The beginning cash should be the ending cash from the prior
month or, if this is the first report, the amount should be the balance on the date the petition was filed / case was converted. Attach bank statements
and a detailed list of all disbursements made during the reporting period that includes the date, check number, payee, transaction description, and the
amount. A bank reconciliation must be attached for each account.

                                                                                                                                          CUMULATIVE FILING TO
                                                                                                            CURRENT MONTH                        DATE
CASH BEGINNING OF MONTH                                                                                                         $250.30                     $250.30

RECEIPTS

  Wages (Net)                                                                                                                 $7,757.00                    $7,757.00

  Interest and Divident Income                                                                                                                                 $0.00

  Alimony & Child Support                                                                                                                                      $0.00

  Social Security and Pension Income                                                                                                                           $0.00

  Sale of Assets                                                                                                                                               $0.00
  OTHER (ATTACH LIST)                                                                                                         $3,000.00                    $3,000.00

  TOTAL RECEIPTS                                                                                                             $10,757.00                   $10,757.00

DISBURSEMENTS

  Mortgage Payment(s)                                                                                                         $7,976.62                    $7,976.62

  Rental Payment(s) (residence)

  Utilities                                                                                                                                                    $0.00

  Insurance                                                                                                                   $1,928.00                    $1,928.00

  Auto Expense                                                                                                                  $323.05                     $323.05

  Insurance                                                                                                                                                    $0.00

  Food and Household Expenses                                                                                                                                  $0.00

  Personal Case Products & Services                                                                                                                            $0.00

  Medical and Dental Expenses                                                                                                                                  $0.00

  Childcare / Children's Education                                                                                                                             $0.00

  Clothing, Laundry, Dry Cleaning                                                                                                                              $0.00

  Charitable Contributions                                                                                                                                     $0.00

  Taxes                                                                                                                                                        $0.00

  Alimony, Child Support, Garnishments                                                                                                                         $0.00

  OTHER (ATTACH LIST)                                                                                                                                          $0.00



PROFESSIONAL FEES                                                                                                                                              $0.00

U.S. TRUSTEE QUARTERLY FEES                                                                                                                                    $0.00
COURT COSTS                                                                                                                                                    $0.00

TOTAL DISBURSEMENTS                                                                                                          $10,227.67                   $10,227.67



NET CASH FLOW                                                                                                                   $529.33                     $529.33

(RECEIPTS LESS DISBURSEMENTS)




CASH - END OF MONTH                                                                                                             $779.63                     $779.63


                                                         THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

TOTAL DISBURSEMENTS                                                                                                          $10,227.67                   $10,227.67

  PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (e.g. from escrow accounts)

TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                              $10,227.67                   $10,227.67




                                                                                                                                                              FORM MOR-1
                                                                                                                                                                   (04/07)
                              Case 19-11574-LSS                             Doc 35              Filed 08/20/19                    Page 3 of 10



In re Allan                                                                                                             Case No.: 19-11574 (LSS)
                        Debtor                                                                                          Reporting Period: July 17, 2019 - July 31, 2019

                                                                        BANK RECONCILIATIONS
                                                                          Continuation Sheet for MOR-1
                           A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.


                                                                  Operating                         Payroll                           Tax                             Other
                                                        #                               #                               #                               #
BALANCE PER BOOKS                                                             $779.63


BANK BALANCE                                                                $8,756.25
(+) DEPOSITS IN TRANSIT (ATTACH LIST)
(-) OUTSTANDING CHECKS (ATTACH LIST)                                        $7,976.62
OTHER (ATTACH EXPLANATION)
ADJUSTED BANK BALANCE *                                                      $779.63
* Adjusted bank balance must equal
  balance per books


DEPOSITS IN TRANSIT                                          Date          Amount            Date          Amount            Date           Amount            Date        Amount




CHECKS OUTSTANDING                                         Ck. #           Amount           Ch. #          Amount            Ck. #          Amount            Ck. #       Amount
                                                        N/A                $1,191.00
                                                        N/A                $1,909.87
                                                        N/A                $2,841.32
                                                        N/A                $2,034.43




OTHER




                                                                                                                                                                              FORM MOR-1a
                                                                                                                                                                                    (04/07)
Case 19-11574-LSS   Doc 35   Filed 08/20/19   Page 4 of 10
Case 19-11574-LSS   Doc 35   Filed 08/20/19   Page 5 of 10
Case 19-11574-LSS   Doc 35   Filed 08/20/19   Page 6 of 10
Case 19-11574-LSS   Doc 35   Filed 08/20/19   Page 7 of 10
Case 19-11574-LSS   Doc 35   Filed 08/20/19   Page 8 of 10
Case 19-11574-LSS   Doc 35   Filed 08/20/19   Page 9 of 10
                        Case 19-11574-LSS                     Doc 35         Filed 08/20/19    Page 10 of 10



In re Allan                                                                                    Case No.: 19-11574 (LSS)
                     Debtor                                                                    Reporting Period: July 17, 2019 - July 31, 2019


                       ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


Accounts Receivable Reconciliation                                                                       Amount
Total Accounts Receivable at the beginning of the reporting period
+ Amounts billed during the period
- Amounts collected during the period
Total Accounts Receivable at the end of the reporting period

Accounts Receivable Aging                                                                                Amount
0 - 30 days old
31 - 60 days old
61 - 90 days old
91+ days old
Total Accounts Receivable
Amount considered uncollectible (Bad Debt)
Accounts Receivable (Net)

                                               DEBTOR QUESTIONNAIRE

Must be completed each month                                                                        Yes              No
1. Have any assets been sold or transferred outside the normal course this reporting period?                          X
   If yes, provide an explanation below.
2. Have any funds been disbursed from any account other than a debtor in possession                 X*
   account this reporting period? If yes, provide an explanation below.
3. Have all postpetition tax returns been timely filed? If no, provide an explanation below          X
4. Are necessary insurance coverages in effect to protect assets?                                    X
   If no, provide an explanation below.
5. Has any bank account been opened during the reporting period? If yes, provide
   documentation identifying the opened account(s). If an investment account has been opened         X
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.



*Certain post-petition transfers were made by the Debtor's wife from the joint bank
account but they were not from assets of the Debtor's estate or to pay debts owed by
the Debtor. Moreover, the Debtor has taken action to ensure that future automatic
insurance payments have been transferred to his wife's personal checking account.




                                                                                                                                 FORM MOR-5
                                                                                                                                      (04/07)
